Title: From Benjamin Franklin to Jean de Neufville & fils, 26 November 1781
From: Franklin, Benjamin
To: Neufville, Jean de, & fils


Gentlemen,
Passy, Nov. 26. 1781
I received the honour of your Letter, dated the 12th Instant, wherein you inform me that “the Owners of the Vessels will certainly ask a much greater Advantage on the Freight now, both on Acct of the Season and the Want of Convoy, as on Acct. of the heavy Expences they were put at by Come. Gillon’s leaving their Ships behind; but if Proposals were made to buy the Ships, they would (you think) be very reasonable.” and farther you tell me “that the Owners of the Ships hold the Goods in Possession as a Security to their Claims; and that nothing can be done without a previous Agreemt. being enter’d into with them.”— You do not mention to me what Freight they expect, what Price they ask for their Ships, nor what Damages they claim for Gillon’s leaving them; so that it is impossible for me to form any Judgment or make any Answer to those particulars. But I think the forcibly detaining a Property worth 50,000£ Sterling in order to secure a Demand of that kind, which cannot reasonably be very great, is a most ungenteel & unjust Proceeding. And as you are the principal of those Owners, I hereby acquaint you, that I am ready to pay those Damages, if any are found due by impartial Arbitrators, after they shall have considered that Gillon cruised as he says ten Days off the Texel for those Vessels to come out to him, which their Owners forbid them to do. But I expect and demand that the Possession of the Goods be first delivered to Mr Adams; and if that be refused, & you continue to detain them, it is my Intention to refuse Payment of the Bills that were accepted on their Account. I have the honour to be, with much Respect, Gentlemen,
Messrs. de Neufville & Son
